DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status of Claims
Claims 1-9 are pending in this application and examined in this Office Action.
		
				        Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in this application, Application No. 16/308,830 filed on 12/11/18. However, it is noted that applicants have not provided a translation of the priority document, published in Chinese and thus have failed to perfect the right of priority.  As such, priority to the application CN 2017 1044 1265.9 (06/13/2017) is denied until an English language translation of the ‘265.9 document is received.  The effective filing date of this application is considered to be the filing date of the PCT application PCT/CN2018/085026, filed4/28/2018.

Information Disclosure Statement
           The IDS filed 12/11/18 has been considered by the Examiner.

Trademarks
The use of the term “Matrigel” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized MATRIGEL® wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 

Presence of acronyms in claims
It is suggested for purposes of clarity that the first occurrence of an acronym follow the full name of the topic. For example, claim 1 recites “non-RPE cells.” It is suggested that the phrase be rewritten as “non-retinal pigment epithelial cells (non-RPE cells.”  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Rejections for Improper Trademark Use

Claims 4, 7-9, and claims dependent therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, claims 4 and 7 recite the term “TrypLE Express,” claim 8 recites the term “Matrigel” and claim 9 recites the terms “DMEM/F12,” “DMEM” and “B-27.”
If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.  MPEP 2173.05(u).  Correction is required.

Rejections under 35 U.S.C. 112(b)

1.	Claims 1, 2, 3, 5 and 7, and claims dependent therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 
1. 	Claims 1 and 2 recite the term “3D-PRE spheroids.” Claim 2 also recites the term “3D-RPE spheroids.” It is not clear if “3D-PRE spheroids” are the same as, or different from “3D-RPE spheroids.” The specification also discloses both terms without providing any distinction, and, the term “3D-PRE spheroids” is not recognized in the art. For purposes of this Office Action only, “3D-PRE spheroids” are considered to be the same as “3D-RPE spheroids.”  Clarification is required.  
 
4.	Regarding claim 7, the phrase “gently blowing the cells off with a pipette” is vague and unclear because the substance utilized in the “blowing the cells off” is not specified and could be anything from nitrogen gas to the human breath. The specification fails to disclose the substance (air, oxygen?) utilized in the procedure, and the term ”gently” is relative with no definition in the specification. 

Rejections for Antecedent Basis

1.  	Claims 1-3, 5, 6, and claims dependent therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention 
Claim 2 recites the limitations “3D-PRE spheroids” as well as “3D-RPE spheroids.”  Claim 2, line 2 recites the term “the 3D-PRE spheroids” and line 5 recites the term “the 3D-RPE spheroids.”  There is insufficient antecedent basis for this limitation in the claim because there is no teaching in the specification that “3D-PRE spheroids” are the same as “3D-RPE spheroids.” 
Claim 3 (depends from claim 1) recites the term “the 3D-RPE spheroids” and lacks antecedent basis with claim 1 because claim 1 recites the term “3D-PRE  spheroids.”  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gamm et al. (“A Novel Serum-Free Method for Culturing Human Prenatal Retinal Pigment Epithelial Cells,” Invest Ophthalmol Vis Sci.. 2008; 49: 788 –799) DOI:10.1167/ iovs.07-Nat. Commun. 5:4047 doi: 10.1038/ncomms5047 (2014)) [Zhong].
Gamm discloses a method for culturing human prenatal retinal pigment epithelial cells (RPE) (title).  
Gamm discloses chopped RPE–choroid explants were initially placed in suspension culture in SFRM-B27 (page 789, left column, “Method 3”).  Gamm discloses non-pigmented and pigmented spherical tissue aggregates (thus disclosing the claimed 3D-PRE spheroids) formed within hours, with many partially pigmented spheroids becoming uniformly pigmented over 2 to 4 weeks in culture ((page 789, left column, “Method 3”), thereby disclosing the claimed 3D-PRE spheroids (claim 1).
Gamm discloses (page 789, left column, first full paragraph) primary attachment and outgrowth of RPE cells was improved by implementing a method in which explants were cultured initially as suspended spheroids (disclosing the claimed 3D-PRE spheroids) and that resulting pigmented spheroids consistently adhered to laminin-coated tissue culture plastic and produced high yields of RPE cells (disclosing the claimed 3D-PRE spheroids and collection of the 3D-PRE spheroids, claim 1).  
Gamm discloses non-pigmented and pigmented spherical tissue aggregates formed within hours, with many partially pigmented spheroids becoming uniformly pigmented over 2 to 4 weeks in culture (page 789, right column, “Method 3,” first paragraph). Gamm discloses that at various times, darkly pigmented spheroids were removed from suspension culture by using a glass Pasteur pipette (thus disclosing the claimed “mechanical separation”)(claim 1) and were plated onto laminin-coated tissue culture plates in SFRM-B27 or SFRM-N2 (the claimed “collecting 3D spheroids and separation of non-pigmented non-RPE cells and clusters”).  Gamm discloses that within 24 to 48 hours of initial plating, expanding monolayers of RPE cells (the claimed RPE cell sheet) were observed to emanate from attached tissue sections or pigmented spheroids (page 789, right column, “Method 3,” second paragraph), thereby disclosing the claimed “production of RPE cell sheets and retention of the RPE cell sheets” (claim 1). 
non-pigmented non-RPE cells and clusters”  (claim1).
The removal of the pigmented spheroids from the non-pigmented spheroids or the removal of the non-pigmented non-RPE cells from the pigmented cells are seen to be obvious variations of a separation step.  In either case, a population of pigmented cells/spheroids free of the non-pigmented spheroids/cells results.  
Gamm discloses that after removal of the tissue sections or spheroids, the remaining adherent RPE monolayer colonies were treated with cell-detachment medium (Accutase, catalog no. SCR005; Chemicon, Temecula, CA) for 10 to 15 minutes at 37°C until all cells had rounded up and begun to lift off the plastic (page 789, right column, Method 3, third full paragraph), thereby disclosing “the claimed enzymatically digesting the pigmented RPE cell sheets to obtain an RPE single cell suspension” (claim 1).
In particular, Gamm discloses (page 788, right column, second full paragraph) serum free growth and maintenance culture medium would be of particular value for the straightforward identification of factors released by the RPE in vitro, that it would also provide a simplified, reproducible environment for studying the maturation and physiology of the RPE layer and its response to pharmacologic treatments and that it would facilitate the use of cultured human RPE in clinical studies by reducing exposure of cells to animal products before transplant.  
Gamm differs from the claim in that the document fails to disclose the RPE spheroids/cells were derived from human pluripotent stem cells.  However, Zhong cures the deficiency.  
Zhong discloses generation of three dimensional retinal tissue with functional photoreceptors (RPE cells) from Human iPSCs (induced pluripotent stem cells)(Title).  Zhong discloses that hiPSC can, in a highly autonomous manner, recapitulate spatiotemporally each of the main steps of retinal development observed in vivo and form three-dimensional retinal cups that contain all major retinal cell types arranged in 
 Zhong discloses hiPSC-derived retinal progenitors self-organized into EF (eye field) like domains and subsequently differentiated into NR (neural retinal cells) and RPE (retinal pigment epithelium) (Figure 1 figure legend).  Zhong discloses free floating aggregates (Figure 1a, figure legend).  Zhong discloses retinal progenitors appeared in the centre of the aggregates (Figure 1d, figure legend). Zhong discloses that as differentiation progressed, cells within the EF domains differentiated into NR cells in a central domain and a peripheral RPE domain (Figure 1, figure legends j-l and m-q).  Zhong discloses on day 16 the NR cells (stained red) are surrounded by RPE cells (stained green). 
Regarding claim 1, Zhong discloses hiPSCs (induced human pluripotent stem cells) were maintained on Matrigel coated plates in medium, the cells were passaged every 5-7 days and colonies containing clearly visible differentiated cells were marked and mechanically removed before passaging (page 11, right column, Methods, hiPSC culture).
Zhong discloses on day 0 (D0) of differentiation, hiPSCs were enzymatically detached by dispase treatment, dissociated into small clumps and cultured in suspension with mTeSR1 medium and 10 μM Blebbistatin (Sigma) to induce aggregate formation (page 11, right column, Early stages of retinal differentiation).  Zhong discloses seeding the aggregates onto Matrigel coated dishes and supplemental the media with 2% B27, thereby disclosing the claimed “collecting 3D pre spheroids derived from human pluripotent stem cells.”  
Zhong discloses horseshoe-shaped NR domains were manually detached with a sharpened Tungsten needle under inverted microscope, collected and cultured in suspension at 37 °C in a humidified 5% CO2 incubator in DMEM/F12 (3:1) supplemented with 2% B27, 1 × NEAA, and 1% antibiotic–antimycotic, where they gradually formed 3D RCs (formation of 3D retinal cups) (page 11, right column, formation of 3D retinal cups.)  Zhong discloses 3D RCs were collected and tested to identify proliferating retinal progenitor cells (page 12, left column, detection of 
 It would have been obvious to one of ordinary skill to modify the Gamm preparation method utilizing RPE–choroid explants by substituting the hiPSCs of Zhong in order to obtain a method of preparing a human pluripotent stem cell-derived human retinal pigment epithelial cells in view of the teachings of Gamm that his serum free growth and maintenance medium culture method provides numerous advantages over other culture methods 
One of ordinary skill would have had a reasonable expectation of success in obtaining a preparation method for obtaining a human pluripotent stem cell-derived human retinal pigment epithelial cell population in view of the teachings of Gamm, disclosing that the presence of B27 in the culture medium resulted in substantial RPE culture expansion (page 792, right column, Results) and in view of Zhong, teaching that human pluripotent stem cell-derived human retinal pigment epithelial also thrived in the presence of media containing B27 (page 789, left column, first full paragraph, “B27, a supplement that contains numerous factors of potential importance for RPE growth and maturation,6,8,12,18,30 supported the adherence, propagation, and passaging of RPE on laminin-coated tissue culture plastic.”).
The further claimed techniques such as mechanical separation, separation of pigmented spheroids/cells, enzyme treatment and subculture are clearly taught by both Gamm and Zhong as discussed above, and further discussed below.
 The combination of Gamm in view of Zhong renders obvious claim 1. 
Regarding claim 2, the “inducing directed differentiation” is taught by Gamm, teaching that B27 results in substantial RPE culture expansion, and that addition of FGF2 (page 793, right column, first full paragraph) enhances RPE proliferation.  Gamm therefore discloses the claimed “inducing directed differentiation.” Zhong discloses induction of aggregate formation by exposure to blebbistatin, for example (page 11, right column, Methods, second full paragraph).  Further, Zhong teaches suspension culture of spheroids (page 11, right column, Methods, second full paragraph). The 
Regarding claims 3 and 4, Gamm discloses that after removal of the tissue sections or spheroids (claim 3), the remaining adherent RPE monolayer colonies were treated with cell-detachment medium (Accutase, catalog no. SCR005; Chemicon, Temecula, CA) for 10 to 15 minutes at 37°C until all cells had rounded up and begun to lift off the plastic (page 789, right column, Method 3, third full paragraph), thereby disclosing “the claimed enzymatically digesting the pigmented RPE cell sheets to obtain an RPE single cell suspension.”
Gamm fails to disclose digestion with the TrypLE Express enzyme.  However, Gamm discloses digestion with Accutase and the choice of Accutase is seen to be an obvious variation of the utilization of TrypLE Express, lacking evidence to the contrary. Further, the subsequence digestion conditions, termination of digestion, filtration through a strainer, centrifugation to remove the digestive reagent and subsequent resuspension are steps known to those of ordinary skill in the art of cell culture and subculture.
Regarding claims 5 and 6, Gamm in view of Zhong disclose methods for obtaining a single cell population of human pluripotent stem cell-derived human retinal pigment epithelial cells as discussed, above.    
Gamm discloses the RPE cells were pelleted and resuspended a second time, counted on a hemocytometer, and plated on laminin-coated tissue culture plastic (the claimed cell culture container precoated with extracellular matrix) (claim 5)  at a density of 50,000 cells/cm2  (the claimed “greater or equal to 5 X 104 cells/cm2).  Gamm discloses RPE monolayers established from the pigmented spheroid method (Method 3) could be passaged and expanded in a manner identical with those established from an isolated RPE sheet (page 796, right column, top paragraph) (claim 5, the claimed “centrifuging the RPE single cell suspension … and removing a supernatant; resuspending in an RPE cell medium and seeding into a cell culture container precoated with extracellular matrix to allow primary culture.”)  Gamm discloses the initial 
Regarding claim 7, Gamm discloses when the cells reaches a confluence they could be passaged again up to 6 passages (page 789, right column, Method, last full paragraph).  The claimed procedure reciting

 “removing the medium, washing the cells with PBS, performing digestion in a 37°C incubator for 7-10 minutes using a TrypLE Express solution, terminating the digestion with an RPE cell medium, gently blowing the cells off with a pipette, centrifuging to remove the digestive 33reagent, resuspending the cells in an RPE cell medium, seeding the cells into a cell culture container precoated with extracellular matrix to allow subculture; when the cells reach a confluence of 90%-100%, repeating the above steps to allow repetitive subcultures; wherein, the step of seeding for subculture is performed at a cell density greater than or equal to 2x104 cells/cm2.”

recites cell culture procedure steps known to those of ordinary skill in the art and it would have been obvious to one of ordinary skill to passage the cells under conditions giving optimal subculture results, lacking evidence to the contrary. Further, regarding the cell density for subculture, one of ordinary skill would have been able to determine that concentration of cells to use to achieve the most success in subculturing.  It is within the ordinary skill in art to determine that concentration of cells allowing the best results.
Regarding claim 8, Zhong discloses that Matrigel was used with successful results (page 2, left column, Results).  
Regarding claim 9, Gam discloses expansion of the cells as discussed, above. Gamm does not disclose the claimed DMED/F12 media and other claimed components which are deemed to be standard cell culture reagents. However, Gamm discloses the culture media comprised serum-free RPE medium (SFRM) containing DMEM with high glucose, Ham’s F12, and either B27 (SFRM-B27) or N2 (SFRMN2) supplement.  Gamm discloses the initial outgrowth of cells was observed in the presence of SFRM-B27 or 
Gamm discloses B27 supplement was chosen because it is commercially formulated and contains many constituents present in customized RPE medium preparations and/or deemed important for optimal RPE growth and maintenance (Table 2) and further (page 789, left column, first full paragraph) that inclusion of B27 in the media supported the adherence, propagation, and passaging of RPE on laminin-coated tissue culture plastic. 
Zhong discloses (page 11, right column, Methods) cell culture media comprising inter alia DMEM/F12 (3:1) supplemented with 2% B27 (without vitamin A), 1 NEAA and 1% antibiotic–antimycotic on D16 and discloses a media comprising DMEM/F12 (3:1) supplemented with 2% B27, 1 NEAA, and 1% antibiotic–antimycotic.
It would have been obvious to one of ordinary skill to utilize a media formulation with standard cell culture components and include the B27 component in view of the teachings of Gamm that serial passage best occurred when the B27 supplement was used in a standard media formulation and Zhong disclosing utilization of B27 in culture and expansion of hiPSCs (induced human pluripotent stem cells). Gamm Table 2 discloses the composition of B27, allowing one of ordinary skill in the art to utilize any number of cell culture medias and with the addition of B27 and other growth supplements disclosed in Gamm and Zhong.  In view of the teachings and successes taught by Gamm and Zhong, one of ordinary skill would have a reasonable expectation of success in achieving successful culture and subculture results, lacking evidence to the contrary.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
In light of the foregoing discussion, the claimed subject matter would have been obvious with the meaning of 35 USC 103. From the teachings of the references, it is apparent that one of ordinary skill would have had a reasonable expectation of success 
Therefore, in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  	








For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.							Suzanne E. Ziska
							Examiner AU 1632

/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632